Citation Nr: 1708724	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-32 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for stenosis, lumbar spine.

2.  Entitlement to service connection for a joint disability of the hips, knees, and shoulders.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986, January 1992 to May 1992, and February 1994 to March 1995.  He also had service with the Maryland Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Wilmington, Delaware regional office (RO).  The Baltimore, Maryland RO subsequently acquired jurisdiction.

The Veteran was previously represented by a private attorney, who withdrew representation from the appeal in July 2014.  See the July 2014 statement.  Therefore, the Board recognizes the Veteran as pro se. 

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The issue of entitlement to service connection for stenosis, lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current disability of the knee joint, hip joint, shoulder joint, or other joint other than the spine is not shown.

2.  The Veteran does not have a non-spinal joint disability that began in service or is etiologically related to a disease or injury in service.


CONCLUSION OF LAW

A joint disability, excluding the spine, was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  The evidence of record includes National Guard medical records, private treatment records, VA treatment records, and statements of the Veteran.

The Veteran was not provided with a VA compensation and pension examination and nexus opinion with regard to the claim for service connection for any joint condition.  VA will provide a medical examination or opinion if the information and evidence of record does not contain medical evidence sufficient for VA to decide the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Here a VA examination is not warranted because, as explained in more detail below, a preponderance of the evidence is against finding that the Veteran has a current joint disability or recurring symptoms (other than the spine), including a knee, hip, or shoulder disability.  There is also no indication of a relationship between any current symptoms and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The facts of this case differ from those of Charles v. Principi, 16 Vet. App. 370 (2002), in which VA was held to have erred by failing to obtain a medical nexus opinion when presented with evidence of acoustic trauma in service and a current diagnosis of tinnitus.  In the case at hand, a preponderance of the evidence is against finding that the Veteran currently has a joint disability other than a back disability.  The Board finds that, under the circumstances of this case, VA has satisfied the notification and duty-to-assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

II.  The Merits of the Service Connection Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West, 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For certain chronic diseases, including arthritis, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. §§ 3.303(b) (2016).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The determination of whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt regarding any issue material to the determination of a matter is resolved in a claimant's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board notes that the Veteran's claim of service connection for stenosis of the lumbar spine is addressed in the Remand section of this order.  The analysis in this section concerns any joint other than the spine.

There are references in the record to three joints other than the spine: the hips, knees, and shoulders.  The Veteran stated on the claim form filed in January 2010 that he experienced back pain starting in March 1983 and had back pain throughout service after moving large objects or occasionally when getting up from a chair with something in his hand.  No other joint symptoms were cited by the Veteran on his claim form.  See Veteran's claim of January 2010.

In a private medical record of December 2009, the Veteran complained of left hip pain having its onset four years ago.  X-rays at that time showed the left hip to be intact and symmetric, and the examination of the hip was normal."  In November 2012, the Veteran filed a statement to make "an informal claim for compensation benefits for right and left hip pain."  The RO informed the Veteran by a letter of November 2013 that the issue of bilateral hip pain was already on appeal following from the November 2010 rating decision that denied service connection for "any joint condition."

The Veteran also states that he injured his knee from an airplane jump during active duty service.  See Veteran's statement of February 2010.  The Veteran's decorations, citations, and commendations include the Parachutist Badge.  See DD Form 214 for the period July 1982 to June 1986.

The Veteran's service treatment records are not available.  The Veteran states that he was not given an exit physical examination.  See Veteran's claim of January 2010.  In October 2010, VA made a formal finding of the unavailability of service treatment records.  VA's memorandum documented the efforts made by VA to secure the records and noted that further efforts would be futile.  The VA Records Management Center located no service treatment records for the Veteran.  See e-mail correspondence of March 2014.  In February 2014, the RO placed a Personal Information Exchange System (PIES) O50 request for complete service treatment records and the entire personnel file.  The response to the PIES request was that there are no military personnel or medical records for the Veteran.  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here the Board must analyze the Veteran's claim with this heightened duty in mind.

The Veteran also had Maryland Army National Guard service.  In response to VA's request for information, the Maryland Army National Guard reported that no medical records of the Veteran have been located.  See letter of April 2014.  Nonetheless, some Army National Guard medical records are of record.  No joint injury is shown in these records.  Army National Guard medical examinations of March 1990, September 1992, and November 1993 found the Veteran's upper and lower extremities, spine, and "other musculoskeletal" to be normal, and the Veteran reported no joint symptoms.  Examinations of January 2002 and January 2003 noted back symptoms but no other joint symptoms.

Private medical examinations of February 1996, February 1998, February 2000, September 2001, July 2005, and June 2007 found no joint symptoms other than those of the spine.  An examination of June 2007 noted a history of back and left leg pain, but upon examination no left knee or other joint symptoms were found (other than those of the spine).  See June 2007 record of Dr. T. S.  Upon medical examination in August 2007, the Veteran had no knee or hip problems.  While undated "left knee surgery" was noted under the heading of surgical history, no diagnosis was made with respect to any current joint disorder, other than the spine.  See August 2007 record of Dr. H. B.  Essentially, post service treatment records reflect no complaints, treatment, or diagnoses of a joint disability involving the hips, knees, and shoulders.  

Based on the findings from the examinations and treatment records mentioned above, there is no evidence of diagnoses attributable to the Veteran's complaints of a joint disability, involving the hips, knees, and shoulders.  Service connection for a joint disability is not warranted, as there is no evidence of a current disability attributable to the claimed symptoms.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).  Thus, while the Board does not question the Veteran's assertions of joint problems, without a medical diagnosis, service connection may not be granted. 

Because the Veteran does not have evidence of a joint disability, he does not meet the threshold element of his service connection claim.  Therefore, it is unnecessary for the Board to address the remaining elements of his service connection claim, such as whether there is evidence of joint problems, other than the back, during service, and whether there is evidence of a nexus, or alternatively, evidence of continuing symptoms since service.  

The Veteran is competent to report perceived symptoms, such as knees, hips, and shoulder pain, but he is not competent to determine the etiology of those symptoms.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  The evidence of record shows that the Veteran does not have a diagnosed joint disability involving the hips, knees, and shoulders that is a result of his military service. 

The preponderance of the evidence is against the Veteran's claim for a joint disability, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b) (2016).  Thus, the claims will be denied.

ORDER

Service connection for a joint disability of the hips, knees, and shoulders is denied.


REMAND

The Veteran has not been afforded a VA examination with respect to his service connection claim for a back disability.  VA must provide a medical examination with respect to a disability compensation claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) the competent medical evidence on file is not sufficient for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has diffuse lumbar spondylosis.  See VA treatment record of January 2003.  He has "a mild herniation at L2-L3 with very mild foraminal stenosis bilaterally . . .  a moderate herniation at 1A-L5 and L5-S1 with moderate bilateral foraminal stenosis at 1A-L5, and a moderate-to-severe stenosis at L5-Sl.  See August 2007 letter of H. B.

The Veteran states that he experienced back pain starting in March 1983 during service and had back pain throughout service after moving large objects or occasionally when getting up from a chair with something in his hand.  See Veteran's claim of January 2010.  The Veteran states that his current back disability results from over 60 jumps out of an airplane during service, his airborne duties, and his pilot duties.  See October 2011 notice of disagreement.  The Board notes that the Veteran's decorations, citations, and commendations include the Parachutist Badge.  See DD Form 214 for the period July 1982 to June 1986.  While there are no service treatment records documenting back symptoms during service, the Veteran, as a layperson, is competent to attest to back symptoms that he experienced during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On this record, the Board finds a current disability, a possible in-service injury, and an indication that the two may be connected.  Under the "low threshold" standard of McLendon, a medical examination and opinion are needed to determine the likelihood of a nexus between the Veteran's current back disability and his service.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and any other indicated agency or records repository, and request verification of the complete dates and types of the Veteran's service, and whether it was active duty, active duty for training, inactive duty training, or active duty for special work.

2. Obtain any VA treatment records for the Veteran from April 2014 to the present and associate those records with the Veteran's claims folder.

3. Then schedule the Veteran for a VA examination with a VA physician specializing in neurosurgery for a report as to the etiology of any back disability.  All appropriate clinical testing should be conducted.  

With respect to any back disorder of the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder began in, or is related to, service.

The examiner is asked to indicate whether there are any neurological signs or symptoms associated with any back disorder of the Veteran.

The rationale for any opinion expressed should be provided in the examination report.

4. Review the claims file to ensure compliance with the development outlined above.  Any deficiency found should be corrected prior to returning the case to the Board.

5. After completing the above action and any other development deemed appropriate, readjudicate the claim.  If the benefit sought on appeal is not granted, a supplemental statement of the case (SSOC) should be provided to the Veteran.  After the Veteran has had the requisite opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


